Citation Nr: 1022498	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  97-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from April 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a TDIU. 

The claim was previously before the Board in April 2006, at 
which time it was denied by the Board.  The Veteran appealed 
the Board's April 2006 denial of the issue of entitlement to 
a TDIU to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 29, 2009 Memorandum Decision, 
with Judgment entered November 24, 2009, the Court vacated 
the Board's April 2006 decision with respect to the denial of 
a TDIU and remanded the case to the Board for readjudication 
in accordance with the directives in the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect the Veteran's claim for a TDIU, the record 
reflects that in August 2000 and June 2004, VA examiners 
provided opinions as to whether the Veteran was unemployable 
as a result of his service-connected depression.  However, 
the Board finds that both opinions are inadequate.  In this 
regard, although the August 2000 opined that the Veteran was 
not employable based only on his service-connected 
psychiatric disability, the examiner did not suggest what 
other factors may have influenced the Veteran's 
unemployability.  Further, although the June 2004 VA examiner 
opined that the Veteran's depression was not the sole cause 
of his unemployability, he also indicated that it was also 
limited by his age and by his non-service connected organic 
cerebral damage.  The Board notes that pursuant to 38 C.F.R. 
§ § 3.341(a) and 4.16(a), age and the existence or degree of 
non-service-connected disabilities cannot be considered in 
determining whether someone is entitled to a TDIU.  
Therefore, because the August 2000 and June 2004 VA 
examinations are inadequate, the Board finds that a new VA 
clinical opinion is necessary to determine to whether it is 
at least as likely or not that the Veteran's service-
connected disability renders him unable to maintain 
substantially gainful employment consistent with his 
education and occupational experience.  Such opinion would be 
useful in the de novo adjudication of the Veteran's claim.

The Board also acknowledges that the Veteran's claim for TDIU 
has not been considered using the 1995 version of 38 C.F.R. 
§4.16 (c) that existed at the time his claim for an increased 
disability rating was filed in August 1995, which provided:

the provisions of paragraph (a) of this 
section are not for application in cases 
in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation.  In 
such cases, the mental disorder shall be 
assigned a 100 percent schedular 
evaluation under the appropriate 
diagnostic code.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, effective November 7, 1996.  However, 
because the Veteran's claim for TDIU was filed in March 1996 
before the regulatory change occurred, 38 C.F.R. § 4.16(c) 
remains applicable to his claim.  See Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); See also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir.2003). Therefore, the Board finds that 
the Veteran's TDIU claim should be considered using the 
versions of 38 C.F.R. § 4.16 in effect prior to and from 
November 7, 1996. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his depression since 1995.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record, 
including any outstanding ongoing VA 
outpatient treatment records.

2.  The Veteran should be afforded a VA 
examination to discuss the effect of the 
Veteran's sole service-connected 
disability-- major depression, on his 
ability to work.  The examiner must 
elicit from the Veteran and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his service-
connected disability to include any 
medications taken for such disability, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders
The claims folder, including a copy of 
this Remand, should be reviewed in 
conjunction with such examination and the 
examination reports should indicate that 
such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.

3.  Following completion of above, the 
issue on appeal should be readjudicated.  
In readjudicating such issue, the 
regulations pertaining to a TDIU in 
effect both prior to and since November 
7, 1996 should be considered.  If the 
benefit sought remains denied, the 
Veteran and his representative must be 
provided a Statement of the Case.  The 
claim must be returned to the Board as 
necessary.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


